Citation Nr: 1536255	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for bilateral varicose veins of the lower extremities, to include as due to exposure to Agent Orange.  
 

4.  Entitlement to service connection for bilateral degenerative joint disease of the lower extremities, to include as due to exposure to Agent Orange.  
 



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for an acquired psychiatric disorder to include PTSD and a skin disability addressed in the REMAND portion of the decision below require additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the time period in which exposure to Agent Orange is presumed but none of the conditions for which service connection is claimed addressed in this decision are among the disabilities recognized by VA as being related etiologically to Agent Orange.  

2.  The Veteran's assertions relating bilateral varicose veins and degenerative joint disease of the lower extremities to service are not credible. 

3.  The preponderance of the evidence is against a conclusion that bilateral varicose veins and bilateral degenerative joint disease of the lower extremities are etiologically related to any disease, injury, or incident during service, to include exposure to Agent Orange; bilateral degenerative joint disease of the lower extremities is not shown to a compensable degree within one year of service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral varicose veins of the lower extremities, to include on a presumptive basis as due to exposure to Agent Orange, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral degenerative joint disease of the lower extremities, to include on a presumptive basis as due to exposure to Agent Orange or due to chronic disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  In this regard, an October 2009 letter, issued prior to the initial adjudication of the claims in January 2011, advised the Veteran of the evidence and information necessary to substantiate this claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date enumerated in Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and post service treatment records have been obtained, as have lay statements submitted by and on behalf of the Veteran.  The Veteran himself indicated in an August 2010 statement that he had no other information or evidence to substantiate his claims.  

While the Veteran has not been afforded VA examinations addressing the claims for service connection for varicose veins or degenerative arthritis of the lower extremities, there is no evidence of record indicating that the Veteran has a varicose veins or degenerative arthritis due to an event, symptomatology, or pathology incurred during service.  Therefore, the Board finds that VA examinations or medical opinions addressing the matters of entitlement to service connection for varicose veins or degenerative arthritis of the lower extremities are not necessary to fulfill the duty to assist with respect to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).  Moreover, and in light of the concerns with regard to the Veteran's credibility discussed below, the undersigned notes that the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that further VA examinations and/or opinions are not necessary to decide the claims adjudicated herein.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of claims adjudicated herein.   
II.  Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including degenerative joint disease (arthritis), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran in his March 2011 notice of disagreement raised the matter of entitlement to the benefits sought based on in-service exposure to Agent Orange.  In this regard, certain diseases associated with exposure to certain herbicide agents, to include Agent Orange, used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in Vietnam during the Vietnam Era.  Thus, his exposure to Agent Orange is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases:  AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Varicose veins and arthritis are not among the disabilities recognized by VA as being associated with herbicide exposure under the aforementioned provisions relating to presumptive service connection which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).  (See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  However, a claimant, such as the Veteran in the instant case, is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Summarizing the pertinent evidence with the above criteria in mind, the STRs, to include the reports from the November 1965 separation examination, are silent for any musculoskeletal complaints or varicose veins.  The medical history collected in conjunction with the November 1965 separation examination also was silent for any related symptoms, and the Veteran specifically therein denied a history of swollen or painful joints, leg cramps, arthritis or rheumatism, "bone, joint or other deformity," "lameness," "painful or 'trick' shoulder or elbow," " 'trick' or locked knee," foot trouble, neuritis, or paralysis. 

After service, the Veteran did not report any musculoskeletal problems or varicose veins, or related problems, at a June 2000 VA examination, and the musculoskeletal and neurologic evaluations conducted in conjunction with this examination were negative.  The first clinical evidence of degenerative joint disease and varicose veins is reflected on problem list recorded on a May 2002 VA outpatient treatment report that includes these conditions.  The physical examination conducted at that time demonstrated distal varicose veins.  Problem lists thereafter recorded on VA clinical reports dated through December 2010 also include degenerative joint disease and varicose veins.  However, there is no clinical evidence of record linking degenerative joint disease or varicose veins to service, to include the presumed exposure therein to Agent Orange.  The lack of any evidence of arthritis within one year of year of service [the earliest evidence of such is dated well over 30 years after service in the form of the May 2002 VA clinical record] also precludes a grant of service connection for degenerative joint disease of the lower extremities on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).  

Given the specific denial of any symptoms that may have been indicative of degenerative joint disease or varicose veins at separation from service, and the fact that VA may consider such factors interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing the credibility of the Veteran, the undersigned finds that that Veteran has not credibly asserted that he has any current disability due to degenerative joint disease or varicose veins that is related to service.  The undersigned in making this determination has also considered the fact that the Veteran's current statements linking degenerative joint disease or varicose veins are made in connection with a claim for VA compensation benefits, which would result in monetary gain, as well as the fact that he did not file a claim for service connection for these conditions until August 2009, well over 40 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this case, however, the Board finds the silent STRs for the conditions at issue and lack of any probative, credible evidence linking degenerative joint disease or varicose veins to service to be persuasive evidence against the claims for service connection for these disabilities.  In light of the foregoing, the Board concludes finds any direct or implied statements by the Veteran linking degenerative joint disease or varicose veins to service, to include by way of continuing problems associated with these conditions from service to the present time, to not be credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  
 
Furthermore, to whatever extent that assertions by and on behalf of the Veteran are being advanced to actually establish the in-service incurrence of degenerative joint disease or varicose veins, to include as due to exposure therein to Agent Orange, the attempts must fail.  The matter of the etiology of current disability associated with degenerative joint disease or varicose veins-to include whether such is related to service-is a complex medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor those who have submitted statements on his behalf have appropriate training and expertise, they are not competent to render a probative opinion as to whether the Veteran's degenerative joint disease or varicose veins are etiologically related to service.   See, eg. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of etiology have no probative value.    

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for degenerative joint disease and varicose veins of the lower extremities.   As such, the benefit-of-the-doubt doctrine does not apply and these claims must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.  

ORDER

Service connection for bilateral varicose veins of the lower extremities, to include as due to exposure to Agent Orange, is denied.  
 
Service connection for bilateral degenerative joint disease of the lower extremities, to include as due to exposure to Agent Orange, is denied

REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims for service connection for an acquired psychiatric disability to include PTSD and a skin disability, the case must be remanded to ensure that the duty to assist has been fulfilled with respect to these claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

First with respect to the matter of entitlement to service connection for PTSD, the Board notes that while the Veteran's official service department records document service in Vietnam from May 1965 to October 1965, his military occupational specialty during such service, "Supply Handler," was not related to combat, and there is otherwise no evidence in the record that the Veteran served in combat.  As such, and as no stressor claimed by a Veteran is related to "fear of hostile military or terrorist activity," the Veteran's lay testimony alone may not establish the occurrence of his particular claimed in-service stressors.  See 38 C.F.R. § 3.304(f). 

The stressors associated with his Vietnam service that the Veteran asserted have resulted in PTSD include witnessing dead and wounded soldiers (in August 1965 while attached to "155 Transportation") and the self-immolation of a Buddhist monk (in September 1965 while attached to "107th Transportation").  He also asserted as a stressor proximity to a friendly fire incident (in September 1965 while attached to "10th Bn Transportation").  See VA Forms 21-0781 "Statement in Support of claim for Service Connection for Post-traumatic Stress Disorder (PTSD)" received in November 2009.  Notwithstanding the submission of this document, the RO completed a November 2009 "Formal Finding of lack of Information Required to Corroborate Stressor(s) associated with a claim for Service Connection for PTSD" indicating that the Veteran did not complete a VA Form 21-0781. 

As the Veteran did in fact complete VA Forms 21-0781 that appear to describe stressors in sufficient detail for stressor verification purposes, the AOJ will be requested to contact the U. S. Army and Joint Services Records Research Center and attempt to verify the Veteran's stressors, the AOJ will be requested to forward the Veteran's relevant information from his service personnel records and his stressor statements to the United States Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed in-service stressors.  

Also with respect to the claim for service connection for psychiatric disability, the record reflects a December 2012 statement from a private physician that includes the opinion that the lichen simplex chronicus shown in service (confirmed by the undersigned's review of the STRs) was the result of scratching due to anxiety the Veteran was suffering from during service, thereby representing, in the view of his psychiatrist, in-service documentation of a psychiatric disability.  This statement was received after the April 2012 statement of the case (SOC) and was not accompanied by a waiver of initial consideration of such by the AOJ.  Thus, as this statement was not considered by the AOJ in a supplemental SOC (SSOC), the AOJ will be directed below to conduct the initial consideration of the December 2012 private physician's statement so as to comply with the provisions of  38 C.F.R. §  20.1304(c) (2014).  

The December 2012 statement was also received after the January 2011 VA psychiatric examination; as such, and in order to fulfill the duty to assist the Veteran, the AOJ will be requested to afford the Veteran another VA psychiatric examination in which the examiner will be asked to express an opinion that includes consideration of the December 2012 statement.  The examiner will also be asked to, consistent with the response from the JSSRC with regard to verification of stressors, indicate whether the Veteran meets the criteria for a diagnosis of PTSD that is sufficient for a grant of service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra. 

With respect to service connection for a skin disability, as indicated, the STRs reflect treatment for a skin disability; namely, lichen simplex chronicus.  The post service clinical evidence also documents skin disability, to include stasis dermatis.  See e.g., May 13, 2002, VA outpatient treatment report and November 2009 VA examination.  While none of these skin disabilities are a presumptive condition recognized by VA as being associated with exposure to Agent Orange, service connection may be established due to the presumed in-service exposure to Agent Orange on a direct basis.  Combee, supra.  In this regard, although the Veteran was afforded a VA examination in November 2009 addressing his claim for service connection for a skin disability that included an opinion by the examiner that the skin disability shown that time was not related to the lichen simplex chronicus shown in service, this opinion did not specifically document consideration of whether the Veteran had a current skin disability due to the presumed in-service exposure to Agent Orange.  In light of this inadequacy, the Board will direct the AOJ to obtain a clarifying opinion from the VA clinician who conducted the November 2009 VA examination or a suitable substitute that reflects consideration of the presumed in-service exposure to Agent Orange.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the relevant information from the Veteran's service personnel records as to the units to which the Veteran was assigned, and the dates of these assignments, during his Vietnam service, as well as his stressor statements to the JSRRC to corroborate the Veteran's alleged stressors or whether in fact such service would reasonably include "fear of hostile military or terrorist activity." 

2.  Following the completion of the development with regard to stressors, the Veteran should be afforded a VA psychiatric examination.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and examination of the Veteran, the mental health professional is to identify all of the Veteran's acquired psychiatric disorders that meet current Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include any verified stressors. 

In offering any opinion, the examiner must document consideration of the full record, to include the December 2012 private physician's opinion that in-service lichen simplex chronicus was a manifestation of psychiatric disability, and the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided, to include the reasons for rejecting the December 2012 private physician's opinion if it is determined that such does not support the Veteran's claim.   

3.  The record, to include a copy of this Remand, should be forwarded for review by, to the extent possible, the examiner who conducted the November 2009 VA examination addressing the claim for service connection for a skin disability.  Based on review of the evidence contained therein, the clinician should offer an opinion as to whether it is at least as likely as not that any current skin disability is related to the presumed in service exposure to Agent Orange

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed skin disability and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated, the Veteran's claims that have been remanded should be readjudicated based on the entirety of the evidence.  If any such claim remains denied, the Veteran and his representative should be issued an SSOC that reflects consideration of all evidence received since the April 2012 SOC, to include, to the extent the claim for service connection for an acquired psychiatric disability is not resolved completely in the Veteran's favor, the December 2012 private physician's opinion.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The AOJ is reminded that this appeal has been advanced on the Board's docket, and that claims that have been remanded must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


